                     Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 1 of 6




                       legh stgacrainstalCMAIRTOEM-tat% orAP,Ms0K.
                                                  STATE OPLOLUSIANA
                     KfrE65-
                                       XIONIARA.ZUNIGA and JrAELO 4141410)01t
                                                                vt
                                                  WAIL WV; rockilm
                      NATIONAL mpg FIRE:INSURAKE.COMPANYPF FITTSAURCITEPA.

             FILM
                                                                                      .DEF'QTY CLERK
                                                PETITIONFOR DAMAGES,.

                      .$-OW INTO .CO-tritt, through undataigiatd doluita, WY& Kith" XtOICIfARA.

             ZJ)NIGA juid*PAMLO. ANIADOg. rgalieiotive)Y. ITAINIVAn Pe.rgnIP irR the. fp11 Agc of
             diajoilty and doinicifed:in tlteParish of Ieffersbn, State: ottouislana, who ‘xespecicully reprgont




                                                                                                                            24th E-Filed: 051281202011:02:29Case: 806865Div:HAtty:033965 DONALD AMAU
                                                                 Jr,
                      Made DdfeatIts herein arc:

                            8711.ALMARZ    ore (4ereitiour PwAxAvretxr5, up              Thriarnation voa, he1Ie is a
                            foreign.corporation licensed to do and doingbusiness:inthOaxish ofJpfrersonAtate

                               UnisiaNE*Witb•ildr 'PfiNipit                          lonatigt af 160 SW IP' Swett

                            Revouxi.110,.AR 27216;
                           1.1ATIONAL IINIONIFIAE: LAURANCE! COMPANY OF FITTSBURGRJA2

                            glogne.dix 'NATIONAL TINTON,/ upon.. lei:01)140 afitt 'bag is. a toriigd
                           !nsurance company,: auffozcdto d4k ex! 40ing business 31r. the §449. 9.fLenisislnab

                            An. at all tibm teleifant :Meld had iti ifult'tette and &eat Lpolig et liability
                            hiutam4 .coYering:te Ikirendeigi WALIYIW, rim, the type .0f IlabiUtr nitept
                            herein and •isinade.,alqatty detendantRinder Oie.provisions,of Ri& 22:126993n

                            (OW exact.prodskins of laid                ate twitai:Na to Plaintiff :itad• beal
                            da*Kikints 141.dtarg:sPeeig.eallir pied herein, al if MiCafri a4eng4.


                                                          v.   gregntOtt *a.   alt
                                                           2aj 04
  0.19F,t,ye

-v• r
 o•


 ttr,211.qe'V%
       0.
                    06/12/2020 15:34:25 CERTIFIED TRUE COPY - Pg:1 of 6- Jefferson Parish Clerk of Court - ID:2051562
                                                                                                                EXHIBIT A
;ON ;;;;IN
         . HELMER
                      Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 2 of 6




                                                                 2.          .

                     Venue is proper in this Parish pursuant to Louisiana Civil Code. of Procedure Artick 74

           because .the wrongful conduct occurred in and the damages were sustained in the Parish of

           Jefferson.

                                                                 .3.

                     On of         June lb,. 2019, Plaintiff, XIOMARA ZUN1GA. ("ZITNIGA"), was a guest

           patron at the Walmarrt Supercenter, located .at 3.00 West Esplanade Avenue, Kenner, Lodisiena

           70065, an area within the jurisdiction of this,courf.

                                                                 4.

                     While -purchasing groperies at the Waltnart Store, ZUNIGA .suddenly alipped on a leafy

           substance that Was present in the stores hallway and fell to, the floor which resulted in severe:

           personal and bodily injuries.

                                                                 5..

                       Upon information and belief, WALIVIARTs erriployoes failod to clean- up the leafy,

           substance for an extended period .of time.:

                                                                 6:

                     'iVALMART had. a duty; to the public a.ricl .especially to. the Plaintiff, to Maintain its

           premises in a reasonably safe condition for the pliblie's use buttailed to do 59.

                                                                 7.

                     The. existence. of the slippery and lwardous substance on the floor presented an

           unreasonable risk of harm,. to the patrons of WALMART and .especiallyto-ZUNIGA and that risk

           of harm was or-ShOOld have been reasonably foreseeable by WALMART.

                                                                 8.

                     Upon inforniation and belief; WALMART had actual' Eindfor constitictive knowledge Of

           the leafy substance, on the floor which created ahazarc‘priorto ZUNIGATS accident. VALIVIART

           had a duty, to the public and especially the. ZUN1QA, to .discover and .keep the. premises free of

           any hazardous conditions which reasonably might give rise to damages butfailed to so.



  .0,11906                                      Zunizecetal v. Walmart.: Inc.,.et al..
                                                            Page 2 of 6
    •

7.../.1
      .061910.1V07



JON A. OrA:LNHOtax
                     06/12/2020 15:34:25 CERTIFIED TRUE COPY - P9:2 of 6 - Jefferson Parish Clerk of Court - ID:2051562
                                                                                                    EXHIBIT A
                           Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 3 of 6




                                                                        .9.

                          .Z:LINIGA. 'shows. that the :accident and the 'resulting injuries were Caused solely arid/or

          collectively by. the. directk gross negligence.„ .fault, want .of • care. and/or skill, on. the '.part, of the

         'Defe.ndant, WALMART, its: :employees, 'agents -and/O) aSsigirt in:the :following 'non-exclusive

          enumerated acts and .omissions:

                                  1.     Failing to exercise reaSonahle care to prevent, the unreasonably dangerous

                                         condition which caused 'Plaintiffs injuries;

                                 2.      Failing.to exercise reasonable care to .prevent the injury.to Plaintiff;

                                  3.     Creating an unreasonably dangerous einidition and. failing to:corik...ct it or want

                                         of,its existence;

                                         Failing to diseo:vcran unreasonably dangerous. condition and failing to correct.

                                         it or warn. of its eXistence;




                                                                                                                               24th E-Filed: 0512812020 11:02:29 Case: 806865 Div:11 Atty:033965 DONALD A MAU
                                  .5.    Failing;to properly follow reaspnableand.adequate cleanupprocedures which

                                         . would   have. removed the imitaSoriably dangerons donciiticin which injured.

                                         Plaintiff;

                                  6.     Fail' "to properlyenforce reasonable and adequate cleanup procedures which

                                         would have. removed 'the unreasonably ,dangerous denditiOn which. injured

                                         Plaintiff;

                                  7:      Failing to routinely inspect and 'keep the 'premises in a safe and suitable

                                         •condition;

                                  8.      Fail ing..to provide& safe environment :for it patrons;

                                  .9.    Failing to keep the floors'of its estalishmerit free of foreign matter;

                                  .10.   'Failing to promptly- clean up the leafy substance; and

                                  11.    Air any and aU other want of Care, derelietion of duty,!acts.of negligence as

                                          may be determined, includingbut not liinited to Louisiana Civil Code Articles

                                          2315, et-seq.,. most notably Louisiana Civil Code articles 23.13, 23.16, 2317,

                                           nd 2320..



      t. OF                                            Zuri.ige; et al v.:WalOan.:lne, es, at
                                                                    Page '3 of 6.



              „..••-ars
                          06112/2020 15:34:25 CERTIFIED TRUE COPY - Pg:3 of 6 - Jefferson Parish Clerk of Court - ID:2051562
                                                                                                               EXHIBIT A
JON A. OECLNHEIMER
                         Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 4 of 6




                                                                 .10.

                        That as a direct result ofthe indident described hereingthOirc, Plaintift.ZUNIGA, sustain,ed

           injuries inCluding but. not linlited to: medial meniscus; tears .of both lutees., multiple lumbar. disc

           herniations, .nitiltiple cerVical .dite herniatiOns, himbar disc Wiling, .dervical 'disc bulging, and

           muscle spasm - together with.pseand future mental anguish and physical. suffering, expenses 'for

           medicalc.are, including expenses -fottraVel to the physicians' office, loss of enjoyment of life„ loss

           ar work, and residual disability, all of whieh. entitles Pe4tioner to recover from Defendant,
           WALMART, such general and special damages as are reasonable in the premises.

                                                                    ,

                                 ZUNIGA; alleges the .following general and 'specific damages for which she

           entitled to recover an amount Calculated .to adequately compensate .her for. The- injuries. and

           'damages she 'sustained, including, but not limited to:




                                                                                                                                                                                              ONALD A MAU
            a. Past, present, and .ftiture mental anguish;

            b. Past., present; and futtire physical pain and Suffering;

            c. Pastpresent, and„fitture tnedical expenses;


                                                                                                                           24th E-Filed: 05/28/2020 11:02:29 Case: 806865 Div:11 Atty:033965 D
            d. Lost Wages;

            e. Special care and' services (in:eluding travel to the ptisfsicidifs dila);

            f. Neurosis;

            g. toss of -enjoyment of life;

            h. Partial Disability; and

            i. Other injuries, general damages; and special damages .as may be proven ,at the trial of this

                  matter.



                        At all relevant thins contained herein, ZUNIGA. and :PABIA AMADOR ("AMADOR"),

            were husband and Wife,.

                                                                 13-

                        As a result of the foregoing negligence and the retulting injuriet described herein,

            AMADOR has suffered and continues to suffer various losses, including but not liMited tothe loss
                                                   Zuntgawl y.„Kilmart..inc, 'et al.
    9.Pa1Pv ref                                               •PageA of 6
            °C-
 A-1:1        t .•a!:
+.0 •

              070
                        06/12/2020 15:34:25 CERTIFIED TRUE COPY - Pg:4 of 6- Jefferson Parish Clerk of Court -10:2051562
                                                                                                        EXHIBIT A
ON A. CECENHEIMER
                      Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 5 of 6




          of love and affection, society and companionship, services, financial qupport. aid, assistance and

          consortium of his wife..

                                                                  :14.

                     That:at all times material. hereto, there. Was intuit face and effect a policy of liability

           insurance issued by Defendant, NATIONAL UNION,'whiph by the terms and conditions of that

          . policy   Defendant, NATIONAL UNION, contractually agreed. to afford liability insurance

           coverage .for.inftiries caused by; WALMART, and therefere NATIONAL'UNICiN is made a..party

           Defendant, and is 1.1201g. for whatever amount. Defendant,. WALRART, may'be. cast in judgment,

                                                                  15.

                    'The Defendants are jointly, ,severally; and solidarity liable to the Plaintiffs fOr the above

         damages.

                                                                  16.




                                                                                                                             24th E-Filed: 05/28/2020 11:02:29 Case: 806865Div:H Atty:033965DONALD A MAU
                    Plaintiffs annex to this:petition .certaiiiInterrogatpries and. Request; for' Prodnction of

         Documents tote ansWered.by -the Defendantsdri Eidcordance with the time delays,preseribed by

          law:

                    WHEREFORE, Plaintiffs, XIOMARA, ZUNIGA and PABLO 4.144.1)OR; pray that the.

         Defendants, WM...MART, .INC; and NATIONAL LTNIO:N FIVE INSURANCE' COMPANY

         OF :PITTSBURG, PA, be served with a' copy of this petitionandci red' to appearandanswer same,

         and. that after due proceedings are had, there be judgment in favor of Plaintiffs, and against the

         Defondimts„ WA:LIVIART, INC, -and NATIONAL UNION:FIRE INSURANCE COMPANY.

         OF PITTSBURG, PA, jointly; seV.erally, ,and in. solid°, for damages as are reasonable' in the
         premises with legal interest thereon from date ofindicial. deinatid.until paid, and. far all costs of

          these proceedings, attorney fees and all, general and equitable relief cleaned prOper by this'

          FJonOrable Court. Plaintiffs' additionally pray that the Defendants, WALMART, INC. and

         NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURG; PA, Ansivdr.

          separately, fully, in writing; and uncter.oath the certain Interrogatories and Request for Production

         of.Doeuments'annexed hereto and terVed heteWith                        'thirty '(30) days of service.

                                   (signature andservice information on following page)
                                                Zunta, eta! v. •Witimart.,: Inc., .et
                                                            Page 5:of 6
 .4411P;E.P.i;--
StY:y      t..
: •




JON A. aiaNHEIMEK
                    06/12/2020 15:34:25 CERTIFIED TRUE COPY - Pg:5 of 6- Jefferson Parish Clerk of Court - ID:2051562
                                                                                                                 EXHIBIT A
       Case 2:20-cv-02950-LMA-JVM Document 1-2 Filed 10/30/20 Page 6 of 6




                                             RESPECTFULLYSUBMITTED:

                                             LAW OFICEQi. GUEL A: :ELIAS
                                                   ,

                                             MIGYEt LIM (#25384)
                                             PAULA J./FERREIRA .(#32662)
                                             ADAM Mt, ICLOCK•(#36533)
                                             MARIO D. ZAVALA, JR. (#37367)
                                             GRAHAM BRIAN. (#34459)
                                             DONALD A. ]AU (#33965)
                                             OLIVIA L. KINNEAR 038798)
                                             RASHIM:J. KHAN (#38505)
                                             ROBERT E. DUHON,(#35762)
                                             4224 Williams Boulevard
                                             Kenner., Louisiana-70065
                                             Telephone: 504/469-3300
                                             Facsimile: 504/469-3353
                                             EM: infordtmoli law.com

PLEASE SERVE WITH DISCOVERY:.

WALMART,.INC.




                                                                                                          24th E-Filed: 05/28/2020 11:02:29Case: 806865 Div:H Atty:033965DONALDAMAU
Thtough itvagentfor pry* ofprocep.
CT-Corpomti.on:ystem
3867 Plaza Tower Drive
Baton Rouge, LA '70816

NATIONAL UNION'FIREINSLIRA14ICE COMPANY OF PIT-TS$.1.1RG, .PA.
Through its agent for: service gfproce.sir
Louisiana.Seeretary of State
8585 Ardliives Ave:
Baton Rouge, LA.70809




                                Zuniga, e giv.:.1Vglipgrt, Inc., etaL
                                           Page.6 of 6




      06/12/2020 15:34:25 CERTIFIED TRUE COPY - Pg:6 of 8- Jefferson Parish Clerk of Court - ID:2051562
                                                                                    EXHIBIT A
